NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE YAPILA DANIEL,                             No.    19-72228

                Petitioner,                     Agency No. A215-672-418

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Jose Yapila Daniel, a native and citizen of Angola, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

where Daniel testified that he was beaten during his detention but omitted any

mention of beatings during his credible fear interview. See Silva-Pereira v. Lynch,

827 F.3d 1176, 1185-86 (9th Cir. 2016) (“an adverse credibility determination may

be supported by omissions that are not details, but new allegations that tell a much

different—and more compelling—story of persecution” (citation and internal

quotation marks omitted)). Daniel’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the

absence of credible testimony, in this case, Daniel’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      In light of this disposition, we need not reach Daniel’s contentions as to the

agency’s finding that he failed to establish a nexus to a protected ground. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      Substantial evidence supports the agency’s denial of Daniel’s CAT claim

because it was based on the same testimony found not credible, and the record does

not otherwise compel the conclusion that it is more likely than not Daniel would be



                                          2                                   19-72228
tortured by or with the consent or acquiescence of the government if returned to

Angola. See Huang v. Holder, 744 F.3d 1149, 1156 (9th Cir. 2014).

      The record does not support Daniel’s contentions that the agency failed to

consider evidence, limited him from submitting evidence, or otherwise erred in the

analysis of his claims.

      Daniel’s motion for an extension of time to file a reply brief (Docket Entry

No. 21) is denied.

      PETITION FOR REVIEW DENIED.




                                         3                                   19-72228